Oo Oo ST DN WH BW HBO =&

NV MY HY NY VY NY BY YY DY Be Be Be ewe we ee oe ee
aN DH VM BF KH NY KF SO BNI DWH BW HHH SS

 

  

Page 1 of 14

  
 

Case 2:20-cr-00225-MTL Do

   

|, LODGED
COPY

  
 

  

FILED
RECEWED

    
   

MAR 69 2020

CLERK US DISTRICT COURT
MICHAEL BAILEY DISTRICT OF ARIZONA
United States Attorney BY_S We

District of Arizona

M. BRIDGET MINDER
Assistant U.S. Attorney
Arizona State Bar No. 023356
PETER SEXTON

Assistant U.S. Attorney
Arizona State Bar No. 011089
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500 _
Email: pet sexta, .20V

 

Email: peter.sexton@usdoj.gov

f
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Attormmeys for Plainti

United States of America, CR-20-00225-01-PHX-MTL
Plaintiff,
PLEA AGREEMENT
vs.

UCXtra Umbrella, LLC,
Defendant.

 

Piaintiff, United States of America, and the defendant, UCXtra Umbrella, LLC
(“UCXtra”), hereby agree to dispose of this matter on the following terms and conditions:
1, PLEA

The defendant will plead guilty to a two-count Information charging the defendant
with violations of 18 United States Code (U.S.C.) § 1347, Health Care Fraud (Count One),
and 18 U.S.C. § 1957, Engaging in Monetary Transactions in Property Derived from
Specified Unlawful Activity (Count Two); both counts are Class C felony offenses.

2. MAXIMUM PENALTIES |

a. A violation of 18 U.S.C. § 1347 is punishable by a maximum fine of

$250,000 or twice the gross pecuniary gain or loss (18 U.S.C. § 3571(d)), a maximum term

of imprisonment of ten years, or both, and a term of supervised release of three years. A

 

 
ee CO ~sS A we BS WB He

Mw BR NH BR BR BR Re RD RO meek et
oN NA A RP WY HY SK CO OO wm I DH A BR WY YS OO

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 2 of 14

violation of 18 U.S.C. § 1957 is punishable by a maximum fine of $250,000 or twice the
amount of criminally derived property involved in the transaction (18 U.S.C. § 1957(b)(2)),
a maximum term of imprisonment of ten years, or both, and a term of supervised release
of three years. A maximum term of probation is five years.

b, According to the Sentencing Guidelines issued pursuant to the Sentencing
Reform Act of 1984, the Court shall order the defendant to:

(1) make restitution to any victim of the offense pursuant to 18 U.S.C.
§ 3663 and/or 3663A, unless the Court determines that restitution would | not be
appropriate;

(2) pay a fine pursuant to 18 U.S.C. § 3572, unless the Court finds that a
fine is not appropriate;

(3) serve a term of supervised release when required by statute or when a
sentence of imprisonment of more than one year is imposed (with the understanding that
the Court may impose a term of supervised release in all other cases); and

(4) pay upon conviction a $400 special assessment for each count to
which the defendant pleads guilty pursuant to 18 U.S.C, § 3013.

c. The Court is required to consider the Sentencing Guidelines in determining
the defendant’s sentence. However, the Sentencing Guidelines are advisory, and the Court
is free to exercise its discretion to impose any reasonable sentence up to the maximum set
by statute for the crime(s) of conviction, unless there are stipulations to the contrary that
the Court accepts.

3. AGREEMENTS REGARDING SENTENCING

a, Restitution. Pursuant to 18 U.S.C. § 3663 and/or 3663A, the defendant
specifically agrees to pay restitution of $12,500,000 to all victims directly or proximately
harmed by the defendant’s “relevant conduct,” including conduct pertaining to any
dismissed counts or uncharged conduct, as defined by U.S.S.G. § 1B1.3, regardless of
whether such conduct constitutes an “offense” under 18 U.S.C. §§ 2259, 3663 or 3663A.
The defendant understands that such restitution will be included in the Court’s Order of

-2-

 
Oo CO “4S DN tr BP WY He

NB NM HR KB NR RD RD ND Reet
oa SN AO A Be WwW NY KH GS Oo wm I DA UW BR BY BE SBS

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 3 of 14

Judgment and that an unanticipated restitution amount will not serve as grounds to
withdraw the defendant’s guilty plea or to withdraw from this plea agreement. The
defendant agrees that such restitution shall be paid within one year of sentencing.

b. Medical License. Dr. Jeffrey Sawyer and Dr. Douglas Hobbs both represent
that they do not have active licenses to practice medicine, both having let their Arizona
medical licenses expire. Dr. Sawyer and Dr. Hobbs agree that they will not seek an active
license to practice medicine in any jurisdiction for a period of five years from the
sentencing in this matter.

c. Debarment. UCXtra, Dr. Jeffrey Sawyer, and Dr. Douglas Hobbs agree to
be permanently excluded, directly or indirectly as a provider for any “health care benefit
program” as described and defined in 18 U.S.C. § 24(b).

d. Assets and Financial Responsibility. The defendant shall make a full
accounting of all assets in which the defendant has any legal or equitable interest. The
defendant shall not (and shall not aid or abet any other party to) sell, hide, waste, spend, or
transfer any such assets or property before sentencing, without the prior approval of the
United States (provided, however, that no prior approval will be required for routine, day-
to-day expenditures). The defendant also expressly authorizes the United States Attorney’s
Office to immediately obtain a credit report as to the defendant in order to evaluate the
defendant’s ability to satisfy any financial obligation imposed by the Court, The defendant
also shall make full disclosure of all current and projected assets to the U.S. Probation
Office immediately and prior to the termination of the defendant’s supervised release or
probation, such disclosures to be shared with the U.S. Attorney’s Office, including the
Financial Litigation Unit, for any purpose.

e. Acceptance of Responsibility. If the defendant makes full and complete
disclosure to the U.S. Probation Office of the circumstances surrounding the defendant’s
commission of the offense, and if the defendant demonstrates an acceptance of
responsibility for this offense up to and including the time of sentencing, the United States

will recommend a two-level reduction in the applicable Sentencing Guidelines offense

-3-

 
© oO WDA A mB BW

Be NM BR HM BR RO ORD RD BRD ww tak meh keh
co sa NO AH Rh YW HY KF CO Oo oO Ht DN A BR OH eS SO

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 4 of 14

level pursuant to U.S.S.G. § 3E1.1(a). If the defendant has an offense level of 16 or more,
the United States will move the Court for an additional one-level reduction in the applicable
Sentencing Guidelines offense level pursuant to U.S.S.G. § 3E1.1(b).
4, AGREEMENT TO DISMISS OR NOT TO PROSECUTE

a. This office shall not prosecute the defendant UCXtra Umbrella, LLC; Dr.
Jeffrey Sawyer; or Dr. Douglas Hobbs for any offenses reflected in the investigation by the
United States, which resulted in the charges in the Information.

b. This agreement does not, in any manner, restrict the actions of the United
States in any other district or bind any other United States Attorney’s Office.

5. COURT APPROVAL REQUIRED; REINSTITUTION OF PROSECUTION

a. If the Court, after reviewing this plea agreement, concludes that any
provision contained herein is inappropriate, it may reject the plea agreement and give the
defendant the opportunity to withdraw the guilty plea in accordance with Fed. R. Crim. P.
11(¢)(5).

b. If the defendant’s guilty plea or plea agreement is rejected, withdrawn,
vacated, or reversed at any time, this agreement shall be null and void, the United States
shall be free to prosecute the defendant for all crimes of which it then has knowledge and
any charges that have been dismissed because of this plea agreement shall automatically
be reinstated. In such event, the defendant waives any and all objections, motions, and
defenses based upon the Statute of Limitations, the Speedy Trial Act, or constitutional
restrictions in bringing later charges or proceedings. The defendant understands that any
statements made at the time of the defendant’s change of plea or sentencing may be used
against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

6. WAIVER OF DEFENSES AND APPEAL RIGHTS

The defendant waives (1) any and all motions, defenses, probable cause

determinations, and objections that the defendant could assert to the indictment or

information; and (2) any right to file an appeal, any collateral attack, and any other writ or

-4-

 
Oe 6 ~~) BD wh & Ww BB eR

NO BM MY NH KR BR RR eta
ao “Ss A Om WwW NM KS DS CO Oo HS KN HU BRUlUWwhBUN OUR Ul

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 5 of 14

motion that challenges the conviction, an order of restitution or forfeiture, the entry of
judgment against the defendant, or any aspect of the defendant's sentence, including the
manner in which the sentence is determined, including but not limited to any appeals under
18 U.S.C. § 3742 (sentencing appeals) and motions under 28 U.S.C. §§ 2241 and 2255
(habeas petitions), and any right to file a motion for modification of sentence, including
under 18 U.S.C. § 3582(c), This waiver shall result in the dismissal of any appeal,
collateral attack, or other motion the defendant might file challenging the conviction, order
of restitution or forfeiture, or sentence in this case. This waiver shall not be construed to
bar an otherwise-preserved claim of ineffective assistance of counsel or of “prosecutorial
misconduct” (as that term is defined by Section ILB of Ariz. Ethics Op. 15-01 (2015)).

7. DISCLOSURE OF INFORMATION

a. The United States retains the unrestricted right to provide information and
make any and all statements it deems appropriate to the U.S. Probation Office and to the
Court in connection with the case.

b. Any information, statements, documents, and evidence that the defendant
provides to the United States pursuant to this agreement may be used against the defendant
at any time.

c. The defendant shall cooperate fully with the U.S. Probation Office. Such
cooperation shall include providing complete and truthful responses to questions posed by
the U.S. Probation Office including, but not limited to, questions relating to:

(1) criminal convictions; and

(2) financial information, including present financial assets or liabilities
that relate to the ability of the defendant to pay a fine or restitution.
8. FORFEITURE, CIVIL, AND ADMINISTRATIVE PROCEEDINGS

a. Except as specifically provided in the following paragraph (8.b), nothing in
this agreement shall be construed to protect the defendant from administrative or civil
forfeiture proceedings or prohibit the United States from proceeding with and/or initiating

an action for civil forfeiture. Pursuant to 18 U.S.C. § 3613, all monetary penalties,

-5-

 
oOo CO YN HD A FP WY NH kK

NM NM BH BR HRD NR RD BND DR meme
oOo SD A &® WN — S&F © Oo WI HD ww BR WOW NY KS |

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 6 of 14

including restitution imposed by the Court, shall be due immediately upon judgment, shall
be subject to immediate enforcement by the United States, and shall be submitted to the
Treasury Offset Program so that any federal payment or transfer of returned property the
defendant receives may be offset and applied to federal debts (which offset will not affect
the periodic payment schedule). If the Court imposes a schedule of payments, the schedule
of payments shall be merely a schedule of minimum payments and shall not be a limitation
on the methods available to the United States to enforce the judgment.

b. Provided that the defendant pays full restitution within one year of sentencing
as agreed in paragraph 3.a of this plea agreement, no forfeiture action arising from the
offenses reflected in the investigation by the United States, which resulted in the charges
in the Information, will be sought by the District of Arizona against the defendant UCXtra
Umbrella, LLC; Dr. Jeffrey Sawyer; Dr. Douglas Hobbs; or any other entity in which they
have an ownership interest.

9, ELEMENTS
- Health Care Fraud, 18 U.S.C. § 1347

1. The defendant knowingly and willfully executed or attempted to execute a
scheme or artifice to defraud any health care benefit program or to obtain by means of false
or fraudulent pretenses, representations, or promises, any of the money or property owned
by, or under the custody or control of any health care benefit program;

2. The statements made or facts omitted as part of the scheme were material;
that is, they had a natural tendency to influence, or were capable of influencing, a person
or entity to part with money or property;

3, The defendant acted with the intent to defraud; that is, the intent to deceive
or cheat;

4. The scheme was in connection with the delivery of or payment for health
care benefits, items, or services; and

5. The scheme defrauded a health care benefit program as defined in 18 U.S.C.
§ 24(b).

 
co co SN DH OH BR WY BY

Be Mm NM BR BR BD BRON BR meme tad
on KN MO Se WB PK SCS Oo Oe HTD HH BR WY LH KK ©

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 7 of 14

Engaging in Monetary Transactions in Property
Derived From Specified Unlawful Activity, 18 U.S.C. § 1957
1. The defendant knowingly engaged or attempted to engage in a monetary
transaction;
2, The defendant knew the transaction involved criminally derived property;

3. The property had a value greater than $10,000;

4, The property was, in fact, derived from health care fraud in violation of 18
U.S.C. § 1347; and
5. The transaction occurred in the United States.

10. FACTUAL BASIS

The defendant admits that the following facts are true and that if this matter were to
proceed to trial the United States could prove the following facts beyond a reasonable
doubt:

UCXtra Umbrella, LLC (“UCXtra”), is an Arizona corporation that, by 2016, owned
and was operating a network of 33 urgent care clinics in Arizona, primarily in the greater
Phoenix and Tucson areas, doing business under the name Urgent Care Extra. From 2012
through 2016, more than one million patient visits occurred at UCXtra clinics in Arizona.
UCXtra accepted and billed a broad range of private and public health insurance plans for
its services; the majority of UCXtra’s patient visits were billed to private health insurance
companies.

UCXtra intentionally created patient care practices and billing procedures that
caused UCXtra providers and staff to overstate the complexity of the medical services
provided to patients and claim falsely inflated reimbursement rates from health care benefit
programs. UCXtra encouraged providers and staff to order tests and procedures that may
not have been medically necessary to justify higher billing codes and obtain higher
reimbursement rates. Knowing Medicare was more likely to audit the claims and detect
the fraud, UCXtra targeted private health insurance companies for higher reimbursement

claims.

 
So TA UW RR WwW HE

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 8 of 14

In 2017, UCXtra engaged experts to conduct an audit of UCXtra’s medical and
billing records. The 2017 audit showed UCXtra’s fraudulent practices caused health
insurance companies to overpay UCXtra approximately $10,239,954 for services UCXtra
provided in Arizona between 2012 and 2016. The 2017 audit did not account for systemic
misrepresentations in UCXtra’s medical records, which were intentionally designed to
overstate the complexity of the medical services provided to patients and further inflate the
reimbursement rates. Although it is difficult to determine the precise amount by which
UCXtra’s fraudulently-designed medical records further inflated the reimbursements
received by UCXtra, UCXtra estimates it is at least twenty percent. Therefore, a reasonable
estimate of the loss caused by UCXtra’s health care fraud scheme in Arizona is
approximately $12,500,000.

COUNT ONE

From at least as early as February 2009 and continuing through at least October
2016, in the District of Arizona, UC Xtra knowingly and willfully executed and attempted
to execute the above-described scheme and artifice to defraud and to obtain by means of
materially false and fraudulent pretenses, representations and promises, money and
property owned by and under the custody and control of health care benefit programs as
defined in 18 U.S.C. § 24(b), in connection with the delivery of and payment for health
care benefits, items, and services, all in violation of 18 U.S.C. § 1347.

COUNT TWO

On or about October 31, 2016, in the District of Arizona, UCXtra knowingly
engaged and attempt to engage in a monetary transaction by, through, and to a financial
institution, affecting interstate or foreign commerce, in criminally derived property of a
value greater than $10,000, that is the transfer of U.S. currency, funds, and monetary
instruments in the amount of $300,000 from Chase account ending -6780 to J.P. Morgan
account ending -0918, such property having been derived from a specified unlawful
activity, that is health care fraud (18 U.S.C. § 1347), all in violation of 18 U.S.C. § 1957,

 
Oo co “SN th BP WwW NR

MM HN KN NR RB NR RD Rm met ted
oOo aD MN BP WHY | DS OBO Oo ~I HR vA B Ww ES

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 9 of 14

The defendant, through its authorized representative, shall swear under oath to the
accuracy of this statement and, if the defendant should be called upon to testify about this
matter in the future, any intentional material inconsistencies in the defendant’s testimony
may subject the defendant to additional penalties for perjury or false swearing, which may
be enforced by the United States under this agreement.

APPROVAL AND ACCEPTANCE OF THE DEFENDANT

I am authorized to enter into this plea agreement on behalf of the defendant, UCXtra
Umbrella, LLC, and to enter a plea of guilty on behalf of the defendant.

I have read the entire plea agreement. I understand each of its provisions and I
voluntarily agree to it on behalf of the defendant.

T understand that by entering a plea of guilty I shall waive the defendant’s rights to
plead not guilty, to trial by jury, to confront, cross-examine, and compel the attendance of
witnesses, to present evidence in its defense, to remain silent and refuse to be a witness
against itself by asserting its privilege against self-incrimination, all with the assistance of
counsel, and to be presumed innocent until proven guilty beyond a reasonable doubt.

I agree to enter this guilty plea as indicated above on the terms and conditions set
forth in this agreement.

[ understand the nature of the charges to which the defendant is entering a guilty
plea. I further understand the nature and range of the possible sentence and that the
defendant’s ultimate sentence shall be determined by the Court after consideration of the
advisory Sentencing Guidelines.

The defendant’s guilty plea is not the result of force, threats, assurances, or
promises, other than the promises contained in this agreement. The defendant voluntarily
agrees to the provisions of this agreement and agrees to be bound according to its
provisions. .

I understand that if the defendant is granted probation or placed on supervised
release by the Court, the terms and conditions of such probation/supervised release are

subject to modification at any time. I further understand that if the defendant violates any

-9.

 
So Oo NIN HR NH B W BHO —

MP HY YP NR YP NY KY KY HY Be we eH ew ew ew eB ew
eonNrtnA YF BK KH SCH we IM AARP oS

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 10 of 14

of the conditions of its probation/supervised release, its probation/supervised release may
be revoked and upon such revocation, notwithstanding any other provision of this
agreement, its sentence otherwise may be altered.

This written plea agreement, and any written addenda filed as attachments to this
plea agreement, contain all the terms and conditions of the plea. Any additional
agreements, if any such agreements exist, shall be recorded in a separate document and
may be filed with the Court under seal; accordingly, additional agreements, if any, may not
be in the public record.

I further agree on behalf of the defendant that promises, including any predictions
as to the Sentencing Guideline range or to any Sentencing Guideline factors that will apply,
made by anyone (including the defendant’s attorney) that are not contained within this
written plea agreement, are null and void and have no force and effect.

I fully understand the terms and conditions of this plea agreement. I am not now
using or under the influence of any drug, medication, liquor, or other intoxicant or
depressant that would impair my ability to fully understand the terms and conditions of this

plea agreement.

2/w [ LY, Iii

Date Edward F. Novak
Authorized se preacntatine of Defendant Urgent
Care Extra LL

 

 

APPROVAL OF DEFENSE COUNSEL
Ihave discussed this case and the plea agreement with my client in detail and have
advised the defendant of all matters within the scope of Fed. R. Crim. P. 11, the
constitutional and other rights of an accused, the factual basis for and the nature of the
offense to which the guilty plea will be entered, possible defenses, and the consequences
of the guilty plea including the maximum Statutory sentence possible. I have further

discussed the concept of the advisory Sentencing Guidelines with the defendant. No

-10-

 
Oo G® ND UH fF W YH =

Sb PY NY HY NY NY NY DD He Re ey ee ee eo ea
oN DUN FWY KF COS 0D RBA DA BR wD HF SS

 

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 11 of 14

assurances, promises, or representations have been given to me or to the defendant by the
United States or any of its representatives that are not contained in this written agreement.
I concur in the entry of the plea as indicated above and that the terms and conditions set
forth in this agreement are in the best interests of my client. I agree to make a bona fide

effort to ensure that the guilty plea is entered in accordance with all the requirements of

Fed. R. “oh he LA

Date Edward F. Novak
Melissa $. Ho
Attomeys for Defendant Urgent Care Extra LLC

 

 

ACKNOWLEDGEMENT BY THIRD PARTIES

Although this agreement is between the United States and Urgent Care Extra LLC,
Dr. Jeffrey Sawyer and Dr. Douglas Hobbs receive certain benefits and also ‘have certain
obligations as specified in this agreement. Accordingly, Dr. Sawyer and Dr. Hobbs
expressly acknowledge the following:

Drs. Sawyer and Hobbs have read the entire agreement with the assistance of their
attorneys. They have discussed this agreement, the case, and their constitutional and other
rights with their attorneys. They are satisfied that their attorneys have represented them in
a competent manner. They fully understand the terms and conditions of this agreement.
They voluntarily acknowledge the entire agreement and they voluntarily agree to the
specific provisions of the agreement that benefit and bind them. Their acknowledgement
of this agreement, and the benefits and obligations specific to each of them, is not the result
of force, threats, assurances, or promises, other than.the promises contained in this

agreement. This written agreement contains all the terms and conditions of the agreement.

_ Ale/ze Ci Stg-—

Dr. Jefiréy Sawyer”

-ll-

 
Oo Oo YN DH MH BR WN

NY NH HH MY NY NN KY NY BS Be we Be ew ese ew ew eg
ao nr nv FF WN KH DH DN DWN BW DH EBS

Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 12 of 14

olefo ZO

Date Edward F. Novak
Melissa S. Ho
Attorneys for Dr. Jeffrey Sawyer

2-3- 2e1e Ke bw Le

Date Ronald Chapman 7
Attorney for Dr. Douglas Hobbs

 

 

APPROVAL OF THE UNITED STATES
Ihave reviewed this matter and the plea agreement. I agree on behalf of the United
States that the terms and conditions set forth herein are appropriate and are in the best

interests of justice.

MICHAEL BAILEY
United States Attorney
District of Arizona

3\9\2n20 2 oi , c de
Date \ \ . BRIDGET ER

PETER SEXTON
Assistant U.S. Attorney

 

ACCEPTANCE BY THE COURT

4) 2 [2ov0 ‘Mickagl f. hac.

Date HONORABLE |
United States District Judge

 

 

-12-

 

 
Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 13 of 14

CONSENT IN LIEU OF A
SPECIAL MEETING OF THE
MEMBER OF
UCXTRA UMBRELLA LLC

February 3, 2020
The undersigned, being the managers (the “Managers”) of UCXtra Umbrella
LLC, an Arizona limited liability company (the “Company”), does hereby waive any and
all requirements for calling, giving notice of, and holding a special meeting of the
Member, and, in lieu of a special meeting, consents that the resolutions hereinafter set
forth are adopted and shall have the same force and effect as if adopted at a formal
special meeting of the Managers, duly called and held for the purposes of acting upon

proposals to adopt the following resolutions:

BE IT RESOLVED, after due consideration, the Managers
deems it advisable, and in the best interest of the Company, that counsel
for the Company, Edward F. Novak (“Counsel”), has the authority to
execute the Plea Agreement dated on or about February // , 2020, in
case number (the “Plea Agreement”) and to
execute the Statement of Admissions presented to the Managers and
attached hereto as Exhibit “A”;

RESOLVED FURTHER, that Counsel may represent the
Company at all court proceedings associated with the entry of the Plea
Agreement, the entry of a judgment of guilt and sentencing;

RESOLVED FURTHER, that any and all actions heretofore
taken by Counsel, with respect to any of the foregoing matters be, and
each of them hereby is, approved, ratified, and confirmed;

RESOLVED FURTHER, that Counsel be, and hereby is,
authorized, for and on behalf of the Company, to execute any and all
documents and do any and all things and take any and all steps deemed by
him necessary or appropriate to carry out the purposes of the foregoing
resolutions and the transactions contemplated thereby;

RESOLVED FURTHER, that the authority granted herein shall
remain in full force and effect until such time as further resolutions
revoking such authority are received by the parties relying hereon;

47908074. 1
Case 2:20-cr-00225-MTL Document 24 Filed 08/27/20 Page 14 of 14

RESOLVED FURTHER, that this Consent may be executed in
several counterparts, each of which shall be fully effective as an original
and all of which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have executed this Consent to be

effective as of the date first written above.

MANAGERS:

TREADSTONE MANAGEMENT, LLC
The LJ Sawyer Family Trust, dated December 1, 2012, Manager

C~ 8-29
Dated:

 

 

SECURE MANAGEMENT, LLC
THE 1ST TRUST, dated August 1, 2006, Manager

28-20, Mp
Dated: Oe D. HOBBS, Managing Trustee

47908074.1
